DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 Line 2: The recitation “steal” is a typo and should be amended to “steel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 Line 2; Claim 15 Line 3: The recitation “high strength” is indefinite. It is unclear what Applicant considers to be “high strength” for steel and aluminum respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luckett (US 8,360,336).
Regarding Claim 1, Luckett discloses a rack (30) for engaging a pinion gear (40), the rack comprising: a plurality of layers (10), each layer defining: at least a straight portion and a curved portion (see Figs. 7b and 8); and a plurality of teeth (see Fig. 7b) configured to align each of the plurality of layers (see Fig. 7b).
Regarding Claim 8, Luckett further discloses the rack of Claim 1, wherein each of the plurality of layers further defines a plurality of laser cut weight saving portions (16) (note: the limitation “laser cut” is a product by process limitation1 and is being given no patentable weight, since the through-holes 16 are capable of being made by being laser cut).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luckett (US 8,360,336).
Regarding Claim 2, Luckett further discloses the rack of Claim 1, wherein each of the plurality of layers further defines a plurality of alignment features (20, 22, 24) configured to align the teeth of each layer, but does not disclose the specific alignment within thousandths of an inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the teeth alignment within five ten-thousandths of an inch for the rack disclosed in Luckett to tune the rack to the designed application, based on factors such as the required precession based on the intended application, the overall size of the rack (i.e. a smaller rack would tend to need to be more precise then a larger rack). Further, one having ordinary skill in the art would be motivated to make the teeth align as precisely as possible based on the provided manufacturing equipment, to prevent premature and uneven wear of the pinion due to meshing with a smaller surface area of the overall rack.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luckett (US 8,360,336) in view of Whitehead (US 3,225,616).
Regarding Claim 3, Luckett does not disclose that the rack of Claim 2, uses fasteners to connect the plurality of layers to a base plate. However, Whitehead teaches in a laminated gear to provide a plurality of layers (18) having alignment features (21, 24). Wherein each of the plurality of alignment features comprises a connection hole (21) configured to receive a fastener (24) to affix the plurality of layers to a base plate (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rack disclosed in Luckett with fasteners and connection holes as taught in Whitehead to allow for easy connection of the rack to a fixed portion, such as a base, that the rack is to be mounted to, and to easily allow for disconnecting the rack from the base plate to allow for easy replacement of rack sections.
Regarding Claim 4, Luckett further discloses the rack of Claim 3, wherein each of the plurality of layers further defines a plurality of waterjet cut weight saving portions (16) (note: the limitation “waterjet cut” is a product by process limitation2 and is being given no patentable weight, since the through-holes 16 are capable of being made by being waterjet cut).
Regarding Claim 5, Luckett does not disclose that the rack of Claim 4, wherein the waterjet cut weight saving portions of neighboring layers in the plurality of layers do not overlap.
However, Whitehead teaches in a similar laminated rack, providing weight saving portions (see Fig. 1, showing that the rack layer segments have rounded corners at their ends, which reduce the weight of the rack compared to a non-rounded corner), and that these portions do not align between immediately adjacent layers (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stagger the locations of the weight saving portions between two immediately adjacent layers for the rack disclosed in Luckett as taught in Whitehead to improve the overall strength of the rack, but not having a weaker location in the same location on all of the rack layers.
Regarding Claim 6, Luckett further discloses the rack of Claim 4, wherein the waterjet cut weight saving portions are disposed a defined distance away from any of the alignment features (see Fig. 1d).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luckett (US 8,360,336) in view of Miller (US 9,889,633). 
Regarding Claim 7, Luckett does not disclose what materials the rack of Claim 1 is made out of.
However, Miller teaches making a laminate out of alternating layers of materials, such as steel aluminum (see Col. 5 Lines 48-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rack disclosed in Luckett with alternating layers of different materials as taught in Miller to make the rack both stronger and lighter compared to either material alone (see Miller Col. 2 Lines 24-26).
In the resulting Combination it necessarily follows that a first set of layers comprising a first material and a second set of layers comprising a second material with the first set of layers and the second set of layers are interleaved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheron et al. (US 2022/0135233) in view of Luckett (US 8,360,336).
Regarding Claim 9, Cheron discloses an aircraft seat assembly (see Title) comprising: 
A base plate (22) defining a plurality of tracks (26) (see Fig. 4), each comprising at least a straight portion and a curved portion (see Fig. 4).
An aircraft seat (10) having a base plate engaging elements (25), each configured to engage a corresponding track (see Fig. 3).
A pinion gear (32) driven by a motor connected to the aircraft seat (see [0002], disclosing an electric actuator, and accordingly a motor that moves the seat).
A rack (34) for engaging the pinion gear disposed on the base plate (see Fig. 5) having a straight portion conforming to the straight portion of the base plate track and a curved portion corresponding to the curved portion of the base track (see Fig. 3) and a plurality of teeth (see Fig. 5).
Wherein the pinion gear is configured to drive the rack and move the aircraft seat from a first orientation corresponding to the straight portion of the rack and base plate tracks to a second orientation corresponding to the curved portion (see [0040]; see also Figs. 3 and 5). 
However, Luckett teaches a rack (30) for engaging a pinion gear (40), the rack comprising: a plurality of layers (10), each layer defining: at least a straight portion and a curved portion (see Figs. 7b and 8); and a plurality of teeth (see Fig. 7b) configured to align each of the plurality of layers (see Fig. 7b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the aircraft seat assembly disclosed in Cheron with a laminated rack as taught in Luckett to allow for simplified manufacturing since the layers can be made my stamping, saving manufacturing costs, compared to having to use a more expensive hobbing machine.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheron et al. (US 2022/0135233) in view of Luckett (US 8,360,336) and Whitehead (US 3,225,616).
Regarding Claim 10, the Combination does not suggest that the aircraft seat assembly of Claim 9, uses fasteners and connection holes to connect the plurality of layers to a base plate. However, Whitehead teaches in a laminated gear to provide a plurality of layers (18) having a connection hole (21) configured to receive a fastener (24) to affix the plurality of layers to a base plate (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rack suggested by the Combination with fasteners and connection holes as taught in Whitehead to allow for easy connection of the rack to a fixed portion, such as a base, that the rack is to be mounted to, and to easily allow for disconnecting the rack from the base plate to allow for easy replacement of rack sections.
While the Combination but does not suggest the specific alignment within thousandths of an inch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the teeth alignment within five ten-thousandths of an inch for the rack of the aircraft seat suggested by the Combination to tune the rack to the designed application, based on factors such as the required precession based on the intended application, the overall size of the rack (i.e. a smaller rack would tend to need to be more precise then a larger rack). Further, one having ordinary skill in the art would be motivated to make the teeth align as precisely as possible based on the provided manufacturing equipment, to prevent premature and uneven wear of the pinion due to meshing with a smaller surface area of the overall rack.
Regarding Claim 11, the Combination further suggests the aircraft seat assembly of Claim 10, wherein each of the plurality of layers further defines a plurality of die-cut weight saving portions (Luckett 16) (note: the limitation “die-cut” is a product by process limitation3 and is being given no patentable weight, since the through-holes 16 are capable of being made by being die-cut).
Regarding Claim 12, the Combination does not suggest the aircraft seat assembly of Claim 11, wherein the die-cut weight saving portions of neighboring layers in the plurality of layers do not overlap.
However, Whitehead teaches in a similar laminated rack, providing weight saving portions (see Fig. 1, showing that the rack layer segments have rounded corners at their ends, which reduce the weight of the rack compared to a non-rounded corner), and that these portions do not align between immediately adjacent layers (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stagger the locations of the weight saving portions between two immediately adjacent layers for the rack of the aircraft seat assembly suggested by the Combination as taught in Whitehead to improve the overall strength of the rack, but not having a weaker location in the same location on all of the rack layers.
Regarding Claim 13, the Combination further suggests the aircraft seat assembly of Claim 11, wherein the die-cut weight saving portions are disposed a defined distance away from any of the connection holes (see Luckett Fig. 1d).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheron et al. (US 2022/0135233) in view of Luckett (US 8,360,336) and Miller (US 9,889,633).
Regarding Claim 14, the Combination does not suggest the materials used for the plurality of layers of Claim 14. 
However, Miller teaches making a laminate out of alternating layers of materials, such as steel aluminum (see Col. 5 Lines 48-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rack for the aircraft seat assembly suggested by the Combination with alternating layers of steel and aluminum as taught in Miller to make the rack both stronger and lighter compared to either material alone (see Miller Col. 2 Lines 24-26).
In the resulting Combination it necessarily follows that a first set of layers comprising a first material and a second set of layers comprising a second material with the first set of layers and the second set of layers are interleaved.
Regarding Claim 15, the Combination further suggest the aircraft seat assembly of Claim 14, wherein: the first set of layers comprises high strength steel (see Miller Col. 5 Lines 48-58); and the second set of layers comprises high strength aluminum (see Miller Col. 5 Lines 48-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2113 Product-by-Process Claims:
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        2 See MPEP 2113 Product-by-Process Claims
        3 See MPEP 2113 Product-by-Process Claims